Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 09/06/2022 has been considered as noted on the attached PTO-1449.
Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Ikai [US 20200034345 A1, 2020-01-30] in view of Parikh [US 20150058641 A1, 2015-02-26].

With respect to claims 1 and 12, Ikai teaches the claims limitations of a method and a computer-readable instructions for generating a recommendation for automatic transformation of times series data at ingestion, comprising:
analyzing historical query data [e.g. message store, data store 120] of a time series data monitoring system [e.g. all messages added in an hour, or a day etc.], wherein the historical query data comprises a plurality of queries and data associated with execution of the plurality of queries [e.g. access by travel agents and automated systems] ([0036] FIG. 1, storage and retrieval system 100 includes a message store 120, which is used to store messages 112 (collectively input messages 110)... the message store receives messages from multiple sources over data communication links (e.g., over a computer network), and keeps a copy of each message for access by data processing systems. Generally, one function of the system 100 is to provide a user 150 (or equivalently an automated data processing system) with an ability to request any messages in the store 120 that satisfy a content-based query and to identify and access those messages from the store 120 for the user, for example to provide the messages as a response to the user.
[0038] in an airline reservation processing, each trip associated with a particular individual traveling at a particular time on a particular airplane will in general be associated with multiple messages. For example, the same trip may have a message associated with the booking, another message associated with a meal request, another message associated with boarding of the passenger on the plane, and so forth. Various functions in the travel information processing may require various types of queries, both by individuals (e.g., travel agents) and automated systems (e.g., a Web-based application providing information access to a traveler), as well as data processing systems (e.g., payment processing systems, travel rewards programs, etc.) that may periodically need to access the messages.
[0043] in operation, generally after having formed the index store 140, a user 150 provides a query 152, which is passed to a lookup component 160. The lookup component accesses the index data in the index store 140 to determine a representation of the records (e.g., a list or a bit vector) that match the query. This or an equivalent representation is passed to a retriever 170, which passes requests 172 to the message store 120 and in return receives the corresponding messages 174 from the message store. The retriever 170 provides these messages to the user 150, for example, bundled as a result 180, which includes the messages satisfying the query 150 in the same format as the messages 112. Alternatively, the retriever sends the messages to the user as they become available, or in yet another alternative, instructs the message store to send the requested messages directly to the user);
Ikai does not teach determining, based on the analyzing, whether an execution cost of a query of the plurality of queries can be reduced by performing automatic transformation of at least a portion of times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system. 
Parikh teaches determining, based on the analyzing [e.g. cost-benefit analysis of resource demands], whether an execution cost of a query of the plurality of queries can be reduced by performing automatic processing [e.g. perform algorithm] of at least a portion of times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system [e.g. monitoring and analyzing historical resource demands of the clients in the cluster] ([0031] the power management engine 302 includes a number of options that may be set to cause the power management engine to use different levels of aggressiveness when performing power management analyses to make the power management recommendations. These power management options may be parameters of the power management analysis algorithm that affect the computations and calculations performed by the algorithm, including the amount of data and/or thresholds to be used in those computations and calculations…. options for aggressiveness of power management analysis, options for the amount of historical resource demand data to consider for power management analysis, options related to cost-benefit analysis for power management analysis and options for minimum amount of resources to maintain for powered-on host computers.
[0047] by monitoring and analyzing historical resource demands of the clients in the cluster, the analytics engine 304 can predict resource demands based on time, such as the month, the week, the day of the week and/or the time of the day. For example, if the clients running on the cluster remain almost idle between 7 pm and 9 am everyday (i.e., a 24-hour cycle), the analytics engine could observe such a pattern and predict near-zero values for processor and/or memory demand metrics for the clients during this time period (i.e., 7 pm to 9 am) for future daily cycles);
in response to determining that the execution cost of the query can be reduced by performing power management options of the at least a portion of the times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system ([0043] the power management options of the power management engine 302 are adjusted or set in a predictive and adaptive manner so that the power management engine can make power management recommendations more effectively. Once the power management recommendations are made, for example, migrating clients to different host computers, and powering down or powering on host computers, these recommendations may be automatically implemented by other components in the management server 106 or by other components in the distributed computer system). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Ikai with utilizing cost analysis for reducing processing of a query of Parikh. Such a modification would provide the power management system to reduce the cluster power-on resource capacity by powering down one or more host computers to conserve power.
Ikai as modified by Parikh further teaches: 
generating a recommendation to perform the automatic transformation [e.g. indexing] of the at least a portion of the times series data at ingestion into the time series data monitoring system (Ikai [0042] the system indexes the messages of the data store using a parser/indexer 130, which scans each message 112 as it arrives at (or on the communication path to) the message store 120, or alternatively, scans each record 122 corresponding to each input message after it arrives at the store 120, and updates index data in the index store 140. The index store 140 provides a mapping between keys, each representing a unique (position, value) pair, and representation of a set of messages that match that key).

With respect to dependent claim 2, Ikai as modified by Parikh further teaches wherein the execution cost comprises at least one of: a response time for executing the query, a processing time for executing the query, and processing cycles for executing the query (Parikh [0045] the analytics engine 304 may generate, for each resource being considered, e.g., memory and processor resources, predicted resource demand values for each of the host computers H-1, H-2 . . . H-M in the cluster for certain times during the predefined period of time, such as every minute or every five minute of the 24-hour cycle).

With respect to dependent claim 3, Ikai as modified by Parikh further teaches wherein the analyzing the historical query data of a time series data monitoring system comprises: establishing at least one query response time threshold based at least in part on the historical query data, wherein a query response time greater than the at least one query response time threshold is indicated as a slow query (Parikh [0031] the power management options may be parameters of the power management analysis algorithm that affect the computations and calculations performed by the algorithm, including the amount of data and/or thresholds to be used in those computations and calculations).

With respect to dependent claim 4, Ikai as modified by Parikh further teaches wherein the establishing at least one query response time threshold based at least in part on the historical query data comprises: using pattern matching to establish the at least one query response time threshold (Parikh [0047] by monitoring and analyzing historical resource demands of the clients in the cluster, the analytics engine 304 can predict resource demands based on time, such as the month, the week, the day of the week and/or the time of the day. For example, if the clients running on the cluster remain almost idle between 7 pm and 9 am everyday (i.e., a 24-hour cycle), the analytics engine could observe such a pattern and predict near-zero values for processor and/or memory demand metrics for the clients during this time period (i.e., 7 pm to 9 am) for future daily cycles).

With respect to dependent claim 5, Ikai as modified by Parikh further teaches wherein the data associated with execution of the plurality of queries comprises query response times associated with each query of the plurality of queries (Parikh [0044] the predicted resource demands may be generated by the analytics engine in the form of predicted resource demand values, where each predicted resource demand value may be tagged with the particular resource being predicted and a specified moment of time in the future (e.g., the hour in a 24-hour cycle)).

With respect to dependent claim 6, Ikai as modified by Parikh further teaches wherein the data associated with execution of the plurality of queries further comprises at least one of: a number of points returned by each query of the plurality of queries, processing cycles associated with execution of each query of the plurality of queries, and processing time associated with execution of each query of the plurality of queries (Parikh [0054] using the predicted resource demand values generated by the analytics engine 304, the option setting unit 306 will modify one or more power management options settings for the power management engine 302 at certain times during a 24-hour cycle to meet the expected load on the clients in the cluster, which will then be used by the power management engine to execute the power management analysis. Table 1 that illustrates the option setting changes initiated by the option setting unit during a 24-hour cycle).
With respect to dependent claim 7, Ikai as modified by Parikh further teaches wherein the generating a recommendation to perform the automatic transformation of the at least a portion of the times series data at ingestion into the time series data monitoring system comprises: analyzing a plurality of transformation policies on the query, wherein the plurality of transformation policies transform time series data at ingestion (Parikh [0031] the power management engine 302 includes a number of options that may be set to cause the power management engine to use different levels of aggressiveness when performing power management analyses to make the power management recommendations. These power management options may be parameters of the power management analysis algorithm that affect the computations and calculations performed by the algorithm, including the amount of data and/or thresholds to be used in those computations and calculations…. options for aggressiveness of power management analysis, options for the amount of historical resource demand data to consider for power management analysis, options related to cost-benefit analysis for power management analysis and options for minimum amount of resources to maintain for powered-on host computers); and
identifying at least one transformation policy of the plurality of transformation policies that reduces the execution cost of the query (Parikh [0047] by monitoring and analyzing historical resource demands of the clients in the cluster, the analytics engine 304 can predict resource demands based on time, such as the month, the week, the day of the week and/or the time of the day. For example, if the clients running on the cluster remain almost idle between 7 pm and 9 am everyday (i.e., a 24-hour cycle), the analytics engine could observe such a pattern and predict near-zero values for processor and/or memory demand metrics for the clients during this time period (i.e., 7 pm to 9 am) for future daily cycles).

With respect to dependent claim 8, Ikai as modified by Parikh further teaches communicating the recommendation comprising the at least one transformation policy to an administrator of the time series data monitoring system, wherein the recommendation can be selectively enabled by the administrator (Parikh [0043] the recommendations may be presented to an administrator who may manually implement some or all of the recommendations).

With respect to dependent claim 9, Ikai as modified by Parikh further teaches automatically enabling the recommendation comprising the at least one transformation policy (Parikh [0049] the option setting unit 306 of the power management system 108 operates to automatically adjust or set one or more power management options of the power management engine 302).

With respect to dependent claim 10, Ikai as modified by Parikh further teaches wherein the automatic transformation of at least a portion of times series data comprises transforming data points of time series data from an input observability format to an output observability format according to configuration rules of the time series data monitoring system (Ikai [0042] the system indexes the messages of the data store using a parser/indexer 130, which scans each message 112 as it arrives at (or on the communication path to) the message store 120, or alternatively, scans each record 122 corresponding to each input message after it arrives at the store 120, and updates index data in the index store 140. The index store 140 provides a mapping between keys, each representing a unique (position, value) pair, and representation of a set of messages that match that key).

With respect to dependent claim 11, Ikai as modified by Parikh further teaches wherein the automatic transformation of at least a portion of times series data comprises aggregating subsets of data points of time series data into aggregated data points (Ikai [0037] the data messages have a hierarchical syntax in which more than one basic data element may be combined within a section of the message, and these sections may themselves be nested. In the specific context of EDIFACT messages, these sections may be referred to as segments, and the basic data elements can form composites of multiple elements, and collections of segments may form groups, which themselves may be included in the hierarchical structure of a message).

Regarding dependent claims 13-19; the instant claims recite substantially same limitations as the above rejected claims 2-11 and are therefore rejected under the same prior-art teachings.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Ren et al. [US 11294931 B1, 2019-09-20], in view of Ikai [US 20200034345 A1, 2020-01-30], further in view of Parikh [US 20150058641 A1, 2015-02-26].

With respect to claim 20, Ren teaches a time series data monitoring system for generating a recommendation for automatic transformation of time series data at ingestion, the time series data monitoring system comprising:
a persistent storage device [e.g. storage tier nodes]; a plurality of ingestion nodes [e.g. logs], each node of the plurality of ingestion nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit (col. 3, lines 50-63, time series database data may be generated from one or multiple sources (e.g., log data, Internet of Things (IoT) generated data, operational data for various systems, etc.). Time series data may be added or otherwise ingested as time series database updates 112, in some embodiments. The updates may be initially ordered and stored in update log for time series database 110, in some embodiments. For example, an ingestion pipeline, ingestion fleet, or other frontend for the time series database may receive time series data as updates 112, order the updates 112, and append the updates 112 to update log 110. Although illustrated logically as a single log, in various embodiments as discussed below with regard to FIGS. 2-7, the update log may be distributed and/or partitioned.7):
a plurality of query nodes [e.g. query routing node(s) 360], each query node of the plurality of query nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit (col. 11, lines 22-47 FIG. 3, clients of time series database service 210 (which may be different than the source of time series data 302 in some scenarios), may submit queries 362 via an interface to time series database service 210 (e.g., an API, an established connection, protocol, and/or query language, etc.). Query routing node(s) 360 can identify based on the type of query (and/or the workload of the underlying storage tier nodes) which storage tier nodes should perform the query. For instance, query routing nodes 360 may recognize queries to recent data (e.g., less than a time value threshold) and forward the request to hot tier storage nodes 340, which may maintain recent data in-memory in order to quickly perform queries, in some embodiments. Thus query routing nodes 360 may forward queries 342 to hot tier node(s) 340, which may provide query results 344 to query routing node(s) 360 which may then provide the results 364 to a requesting client. For queries to older data (or more complex operations, such as cross time series joins, time series analysis operations, etc.), query routing nodes 360 may forward the queries 352 on to cold tier storage nodes 350, which may be utilized to access time series data in slower storage (e.g., either from local storage or in a backup or archive store (not illustrated)). Cold tier node(s) 350 may perform the quer(ies) 352 and return results 354 to query routing node(s) 360, which may provide the query results 364 to a requesting client)
a recommendation engine for generating a recommendation for automatic transformation [e.g. indexing] of times series data at ingestion ([col. 3, line 64- col.4, line 20, updates may be obtained from the log and stored 122 into the different groups 130 as part of different time series database copies 120, the updates may be stored according to different ingestion rates. For example, updates to group 130a may be streamed in individual or small batches so that copies 120a of group 130a may provide the most recent (or current) view of a time series database for performing queries. Updates to group 130n, however could be stored at a different ingestion rate (e.g., in large batches at time-based or size-based intervals and/or stored according to a different partitioning scheme that takes less or more time to prepare, format, and/or store). In some embodiments, the ingestion rates may be based the format, storage devices, configuration, or other features of the different groups. For instance, the ingestion rate to an in-memory data structure for a copy of the time series database may be faster than the ingestion rate to a collection of time series database files stored in a block-based storage device. As noted above, other performance characteristics, including features such as indexes, or other metadata used to perform queries may impact or determine the ingestion rate for a group of copies).
Ren does not teach 
wherein the recommendation engine is configured to:
analyze historical query data of a time series data monitoring system, wherein the historical query data comprises a plurality of queries and data associated with execution of the plurality of queries. 
Ikai teaches analyzing historical query data [e.g. message store, data store 120] of a time series data monitoring system [e.g. all messages added in an hour, or a day etc.], wherein the historical query data comprises a plurality of queries and data associated with execution of the plurality of queries [e.g. access by travel agents and automated systems] ([0036] FIG. 1, storage and retrieval system 100 includes a message store 120, which is used to store messages 112 (collectively input messages 110)... the message store receives messages from multiple sources over data communication links (e.g., over a computer network), and keeps a copy of each message for access by data processing systems. Generally, one function of the system 100 is to provide a user 150 (or equivalently an automated data processing system) with an ability to request any messages in the store 120 that satisfy a content-based query and to identify and access those messages from the store 120 for the user, for example to provide the messages as a response to the user.
[0038] in an airline reservation processing, each trip associated with a particular individual traveling at a particular time on a particular airplane will in general be associated with multiple messages. For example, the same trip may have a message associated with the booking, another message associated with a meal request, another message associated with boarding of the passenger on the plane, and so forth. Various functions in the travel information processing may require various types of queries, both by individuals (e.g., travel agents) and automated systems (e.g., a Web-based application providing information access to a traveler), as well as data processing systems (e.g., payment processing systems, travel rewards programs, etc.) that may periodically need to access the messages.
[0043] in operation, generally after having formed the index store 140, a user 150 provides a query 152, which is passed to a lookup component 160. The lookup component accesses the index data in the index store 140 to determine a representation of the records (e.g., a list or a bit vector) that match the query. This or an equivalent representation is passed to a retriever 170, which passes requests 172 to the message store 120 and in return receives the corresponding messages 174 from the message store. The retriever 170 provides these messages to the user 150, for example, bundled as a result 180, which includes the messages satisfying the query 150 in the same format as the messages 112. Alternatively, the retriever sends the messages to the user as they become available, or in yet another alternative, instructs the message store to send the requested messages directly to the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Ren with analyze historical queries and data associated with execution of the plurality of queries of Ikai. Such a modification would provide time-efficient query execution to identify desired records (Ikai [0027]).
Ren as modified by Ikai does not teach:
determine whether an execution cost of a query of the plurality of queries can be reduced by performing automatic transformation of at least a portion of times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system; and 
generate a recommendation to perform the automatic transformation of the at least a portion of the times series data at ingestion into the time series data monitoring system in response to determining that the execution cost of the query can be reduced by performing automatic transformation of the at least a portion of the times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system.
Parikh teaches:
determine whether an execution cost of a query of the plurality of queries can be reduced by performing of at least a portion of times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system [e.g. monitoring and analyzing historical resource demands of the clients in the cluster] ([0031] the power management engine 302 includes a number of options that may be set to cause the power management engine to use different levels of aggressiveness when performing power management analyses to make the power management recommendations. These power management options may be parameters of the power management analysis algorithm that affect the computations and calculations performed by the algorithm, including the amount of data and/or thresholds to be used in those computations and calculations…. options for aggressiveness of power management analysis, options for the amount of historical resource demand data to consider for power management analysis, options related to cost-benefit analysis for power management analysis and options for minimum amount of resources to maintain for powered-on host computers.
[0047] by monitoring and analyzing historical resource demands of the clients in the cluster, the analytics engine 304 can predict resource demands based on time, such as the month, the week, the day of the week and/or the time of the day. For example, if the clients running on the cluster remain almost idle between 7 pm and 9 am everyday (i.e., a 24-hour cycle), the analytics engine could observe such a pattern and predict near-zero values for processor and/or memory demand metrics for the clients during this time period (i.e., 7 pm to 9 am) for future daily cycles).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Ren as modified by Ikai with utilizing cost analysis for reducing processing of a query of Parikh. Such a modification would provide the power management system to reduce the cluster power-on resource capacity by powering down one or more host computers to conserve power.
Ren as modified by Ikai and Parikh further teaches:
generate a recommendation to perform the automatic transformation of the at least a portion of the times series data at ingestion into the time series data monitoring system (Ikai [0042] the system indexes the messages of the data store using a parser/indexer 130, which scans each message 112 as it arrives at (or on the communication path to) the message store 120, or alternatively, scans each record 122 corresponding to each input message after it arrives at the store 120, and updates index data in the index store 140. The index store 140 provides a mapping between keys, each representing a unique (position, value) pair, and representation of a set of messages that match that key),
in response to determining that the execution cost of the query can be reduced by performing automatic transformation of the at least a portion of the times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system (Parikh [0043] the power management options of the power management engine 302 are adjusted or set in a predictive and adaptive manner so that the power management engine can make power management recommendations more effectively. Once the power management recommendations are made, for example, migrating clients to different host computers, and powering down or powering on host computers, these recommendations may be automatically implemented by other components in the management server 106 or by other components in the distributed computer system). 

Response to Arguments
Applicant’s arguments filed on 09/06/2022 have been considered. 
Applicant argues (page 11 and 15) kai in view of Parikh does not teach or suggest “analyzing historical query data of a time series data monitoring system, wherein the historical query data comprises a plurality of queries and data associated with execution of the plurality of queries”.
Examiner Response:
Ikai in paragraphs [0036, 0038 and 0043] teaches analyzing historical query data of a time series data monitoring system, wherein the historical query data comprises a plurality of queries and data associated [e.g. airline reservation processing, each trip associated with a particular individual traveling at a particular time on a particular airplane will in general be associated with multiple messages, booking, meal request, boarding and so forth] with execution of the plurality of queries [e.g. access by travel agents and automated systems].
	
Applicant argues (page 12 and 17) Ikai in view of Parikh does not teach or suggest “determining, based on the analyzing, whether an execution cost of a query of the plurality of queries can be reduced by performing automatic transformation of at least a portion of times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system”.
 Examiner Response:
As shown above Ikai teaches plurality of historical queries, in addition Parikh paragraphs [0031 and 0047] teaches determining, based on the analyzing [e.g. cost-benefit analysis of resource demands], whether an execution cost of a query of the plurality of queries [e.g. Ikai in paragraphs [0036, 0038 and 0043] can be reduced by performing automatic transformation processing [e.g. perform algorithm] of at least a portion of times series data accessed responsive to the query at ingestion of the at least a portion of the times series data into the time series data monitoring system [e.g. monitoring and analyzing historical resource demands of the clients in the cluster].
Therefore, Ikai as modified by Parikh teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153